Appeal from an order of the Supreme Court, Chautauqua County (Deborah A. Chimes, J.), entered October 17, 2014. The order, among other things, permanently enjoined defendant from placing a dock in waters abutting Elmwood Avenue, from using Elmwood Avenue to store his personal items and from constructing any further structures on Elmwood Avenue, and directed that defendant remove the dock and his personal items within 60 days.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Shaw v VanArsdale ([appeal No. 2] 138 AD3d 1411 [2016]).
Present — Whalen, P.J., Centra, Carni, DeJoseph and Troutman, JJ.